Moore, J.
Defendant, Obie Taylor, was charged by indictment with the crime of assault with intent to commit murder as defined in Code section 690.6. He thereafter appeared in person and by his attorney and entered a plea of not guilty. On trial the jury found him guilty as charged.
On April 27, 1966, defendant was sentenced to an indeterminate term not to exceed 30 years in the State Penitentiary at Fort Madison and was committed to that institution.
*992Defendant, from the penitentiary, on June 6, 1966, wrote the trial judge that he wished to appeal and requested Robert A. Wright be appointed as his attorney. The trial court immediately made the requested appointment. Mr. Wrig'ht then gave notice of appeal and obtained an order for a transcript of the evidence and proceedings in the trial court. It consists of 138 pages.
On March 16, 1967, Mr. Wright wrote a two-page letter to'' defendant in which he stated he had studied in minute detail the; transcript of the evidence and that he found no specific ground for appeal: He then outlined the alternatives available to defendant. He advised defendant the appeal could be submitted to this court on the clerk’s transcript and the transcript of the evidence and expressed the opinion this court would carefully study them. He also advised this would not be done without defendant’s consent and that if defendant so wished he would withdraw and have the trial court appoint another attorney to handle the appeal.
Mr. Wright’s letter included: “Needless to say, I feel that I am justified in my conclusions and I think that my opinion is sound. However, you are certainly entitled to have your case presented in accordance with your express wishes.”
On March 27, 1967, defendant wrote Mr. Wright as follows:
“This acknowledges receipt of your certified letter dated March 16, 1967, with respect to the contents therein concerning the appeal of my conviction to the state’s supreme court.
“After going over the contents, giving special consideration to paragraphs 3, 4, 6 and 8, I am satisfied with your decision of submitting the case to- the courts as indicated in paragraph 4.
“You have my permission to proceed with the filing the transcript of evidence and submitting the case to the supreme court.
“I respect the time and efforts that you have given this case as well as the indicated coverage.”
April 6, 1967, defendant’s attorney filed a statement in this court submitting the appéal on the clerk’s transcript and the transcript of the evidence. Copies of the above letters were also filed. We therefore consider the appeal in the form submitted.
*993Our study of the transcript of the evidence discloses Emma Payne, a woman defendant had lived with, was, on the evening of January 19, 1966, shot twice in the stomach with a 25-caliber gun. The shooting took place in her apartment at 505 Clark Street in Des Moines, Polk County, Iowa. Willy J. Vaughn was in the two-room apartment at the time of the shooting. Both Mrs. Payne and Vaughn testified it was defendant who suddenly appeared and without any warning shot Mrs. Payne while she was lying on her bed. Defendant testified he was not at the apartment at the time Mrs. Payne was shot and denied the same. He claimed he was in Kansas City at the time involved.
The evidence establishes a jury question on eaeh of the elements of the crime charged. We find no errors in the few rulings made by the court during trial. Our examination of the record of the proceedings before, during and after the trial discloses no reversible error. — Affirmed.
All Justices concur.